McG-own, J.
The action was commenced by plaintiff to recover the sum of $150 for professional services rendered by the plaintiff, an attorney and counselor at law, to defendants, in drawing articles of copartnership between the defendants; searching the records for chattel mortgages, and other liens against Ho. 67 Warren street; attending at the last-named place on various occasions, and in endeavoring to secure a loan of $6,000, and for various consultations. The defendant Hodgetts, in his answer, admits that plaintiff on or about the 10th day of December, 1892, at the request of defendants, performed certain professional services as attorney for defendants, as alleged in plaintiff’s complaint; denies that such services were worth the sum of $150; denies that no part of said sum has been paid; admits that plaintiff at defendants’ request drafted certain articles of copartnership, and alleges that the same were of the value and at the stipulated price of twenty dollars, and that said sum had been fully paid; denies that plaintiff rendered any other services for him, and avers that before the commencement of this action, he has fully paid any and all indebtedness due by him to the plaintiff. The defendant Ackron did not appear herein.
*273The plaintiff testified as to the services rendered by him, and as to the value thereof $150. The defendant Ackron testified in behalf of the plaintiff as to the services rendered by the plaintiff. Max Moses, an attorney, also testified as to the value of plaintiff’s services.
On the part of the defendant, the defendant Hodgetts testified as to what services had been rendered by the plaintiff; and John McGrlover and James J. Brennan also testified on the part of the defendant as to the value of the services rendered by the plaintiff. It also appeared from the evidence of the witnesses Moses and McGrlover, that one per cent, sixty dollars, was a fair charge for procuring a loan of $6,000.
The trial justice, at the close of the testimony in his charge to the jury, submitted the issues fully, fairly and impartially to them, and at the close of his charge defendant’s attorney made the following request: “ I ask your Honor to charge the jury that by the statute no greater compensation than one-half of one per cent can be allowed or recovered for procuring a loan of money.
“ The Coubt. ■— Do you mean in this case ?
“ Defendants’ Counsel. —■ Yes.
“ The Coubt. — I decline so to charge. This is good law, but does not apply to this case. [Declined; Exception.]”
The defendants’ attorneys in their brief submitted, concede that the above exception raises the main point in issue herein, and cites 3 Revised Statutes, chapter 20, title 19, article 1, section 1, which provides that •— “ Sec. 1. Ho person shall directly or indirectly take or receive more than fifty cents for a T)rohage, soliciting * * * or procuring, the loan or forbearance, of one hundred dollars for one year, etc.”
This statute was passed to limit the commission of brokers for procuring loans, and has no application to an attorney seeking to recover compensation for his professional services.
Title 19 is entitled “ Of Brokerage, Stock-Jobbing and Pawn-Brokers.”
Article First. “ Regulations concerning brokers.”
The plaintiff herein seeks to recover for legal services *274rendered by him as an attorney, not for commissions earned by him as a broker. "
A similar question arose in Helms v. Goodwill, 2 Hun, 410, where defendant sought to be credited with compensation for legal services rendered. Smith, J., in his opinion, at page 415, says: “ And in view of the case taken by the learned judge, and in respect to the theory or ground upon which he put his decision, he erred, we think, also in refusing to find and decide, that the defendant was entitled to be credited in this action, for his services in trying to sell lots, whatever such services were worth.”
Conceding, however, that the trial justice erred in refusing to charge as requested, such refusal did not affect the defendant adversely, and did not affect the amount of damages, and defendant has not suffered any injury thereby, and consequently such refusal' was not error.
Plaintiff claimed $150 as the value of all the services rendered by him, including his services in procuring the loan. The jury rendered'their verdict for $125.
The evidence of the plaintiff and of the defendant Ackron was that fifty dollars was agreed upon for drawing the articles of copartnership, while the defendant Hodgetts testified that “there was no charge mentioned for the agreement.”
The evidence of the plaintiff, to the effect that it took him six horns to make the necessary searches, is uncontradicted, and the evidence of the plaintiff’s witness Hoses, and of defendants’ witness HcGlover, that five dollars an hour would be a reasonable charge (making thirty dollars in all) is also uncontradicted; while the evidence of defendants’ witness HcGlover that “ twenty-five dollars was a fair charge for a lawyer’s day” .is also uncontradicted, and plaintiff testified that he attended on two different days at 67 Warren street; the uncontradicted evidence thus showing that the plaintiff was entitled to the sum of $105 for his services for drawing the agreement, searching, and attending at 67 Warren street, independent of his compensation for procuring the loan.
*275The jury thus in their verdict for $125 evidently allowed plaintiff only the sum of twenty dollars, or one-third of one per cent for his services in procuring that loan.
The jury passed upon the issues of fact submitted upon the evidence herein, and we think the evidence justified the verdict rendered by them.
There are no merits in the exceptions taken by defendants’ attorneys to the ruling of the trial justice herein, and the judgment and order appealed from must be affirmed, with costs to the respondent.
Yak Wtok and Fitzsimoks, JJ., concurred.
Judgment and order affirmed.